DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12, 14 and 20 are rejected under 35 U.S.C. 102 (a)(1)/(a)(2) as being anticipated by Politze (US 6218950 B1).
Regarding claim 11, Politze teaches a method of determining a type of smoke, the method comprising: directing light from a first light source (20) at a target point in said testing space (24); directing light from a second light source (20’) at said target point in said testing space; detecting light scattering from particles in said testing space; determining a first amount of light from said first light source which scattered from said particles at an acute angle; determining a second amount of light from said second light source which scattered from said particles at an obtuse angle; and calculating a ratio of said first amount to said second amount. (Col. 4, line 28-34, Figs. 1A and 1B) (Col. 3, line 46-51).

Regarding claim 12, Politze teaches the method of claim 11 further comprising, initiating an alarm state when said ratio is above a predefined threshold (Col. 5, line 53-54).

Regarding claim 14, Politze teaches the method of claim 11 further comprising, calculating a total amount which is a sum of said first amount and said second amount (Col.3, line 20-23).

Regarding claim 20, Politze teaches the method of claim 11, wherein said acute angle is less than half of said obtuse angle (Col. 2 line 42-43).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 5-6 and 9  are rejected under 35 U.S.C. 103 as being unpatentable over YASUYUKI (JP2001236575A.
Regarding claim 1, Yasuyuki teaches a smoke detector(1) comprising: a housing enclosing a testing space a first light mount (P)  directing light from a first light source (11A) at a target point (O) in said testing space (A); a second light mount(13) directing light from a second light source (11B) at said target point in said testing space; and a sensor(12) for detecting light scattering from particles in said testing space; wherein light from said first light source which scatters from said particles at an acute angle is received at said receiver; wherein light from said second light source which scatters from said particles at an obtuse angle is received at said receiver) but fails to teach wherein said acute angle and said obtuse angle are in different planes ([0015-0017], figs. 1 and 3).
Howerver, Rearragement of parts (said acute angle and said obtuse angle are in different planes) has no patentable significance unless a new and unexpected result is produced (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify Yasuyuki by rearranging the first and second light sources to yield the predictable result of further increasing the volume of the testing region allowing more smoke to enter in.

	Regarding claim 2, Yasuyuki teaches the smoke detector of claim 1, wherein said first light source and said second light source (one light emitted diode) produce generally the same wavelengths of light ([0005], [0006]).
	
As to claim 4, Yasuyuki teaches the smoke detector of claim 1, wherein said first light source and said second light source alternatively illuminate said particles in said testing space ([0006]).

As to claim 5, Yasuyuki teaches the smoke detector of claim 1, wherein said acute angle is between about 45 and about 65 degrees ([0016]).

As to claim 6, Yasuyuki teaches the smoke detector of claim 5, wherein said acute angle is about 55 degrees ([0016]).

As to claim 9, Yasuyuki teaches the smoke detector of claim 1, wherein said obtuse angle is about 135 degrees ([0016]).

Claim 3, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuyuki (JP2001236575A), in view of Politze (US 6218950 B1).
Regarding claim 3, Yasuyuki teaches the smoke detector of claim 2, except, wherein said wavelengths of light are in the infrared (IR) spectrum.
However, Politze teaches a smoke detector, wherein said wavelengths of light are in the infrared (IR) spectrum (Col. 1, line 18-20).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yasuyuki by incorporating the teaching of Politze to have the same wavelengths of light in the infrared (IR) spectrum. Doing so would reduce the power consumption compared to visible light.


Regarding claim 7, Yasuyuki teaches the smoke detector of claim 1, wherein said obtuse angle is between about 110 and about 150 degrees ([0016] teaches 110 to 130 degrees). 

Regarding claim 8, Yasuyuki teaches the smoke detector of claim 1, wherein said obtuse angle is between about 120 and about 140 degrees ([0016] teaches 110 to 130 degrees).
Regarding claim 10, Yasuyuki teaches the smoke detector of claim 1, except wherein said acute angle is less than half of said obtuse angle.
However, Politze teaches a smoke detector, wherein said acute angle is less than half of said obtuse angle (Col. 2 line 42-43).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Yasuyuki by incorporating the teaching of Politze to have the said acute angle less than half of said obtuse angle. Doing so would reduce the triggering of false alarm.
	
Claims 13-14 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Politze (US 6218950 B1).
Regarding claim 13, Politze teaches the method of claim 11 further comprising, initiating an alarm state when said ratio is above a predefined threshold but fails to teach initiating an alarm state when said first amount is above another predefined threshold in the same embodiment (Col. 5, line 53-54). 
However,  Politze teaches initiating an alarm state when said first amount is above predefined threshold (Col.3, line 25-27).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine the two teachings of Politze in one embodiment to initiate an alarm state when said ratio is above a predefined threshold and said first amount is above another predefined threshold. Doing so would increase the reliability of the smoke detector.


Regarding claim 15, Politze teaches the method of claim 14 further comprising, initiating an alarm state when said ratio is above a predefined threshold but fails to teach initiating an alarm state when said total amount is above another predefined threshold threshold in the same embodiment (Col. 5, line 53-54). 
However, Politze teaches initiating an alarm state said total amount is above another predefined threshold (Col.3, line 20-23).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to combine the two teachings of Politze in one embodiment to initiate an alarm state when said ratio is above a predefined threshold and said total amount is above another predefined threshold. Doing so would increase the reliability of the smoke detector.

Regarding claim 18, Politze teaches the method of claim 11, except  wherein said acute angle is about 55 degrees. 
Howerver, Politze teaches said acute angle is between 0 and 90 degree (Col. 1, line 21-23), and optimization within prior art conditions is not patentable (MPEP 2144.05 Sec. II. A., In re Aller).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Politze to have said acute angle about 55 degrees for a better smoke detection. 

Regarding claim 19, Politze teaches the method of claim 11, except wherein said obtuse angle is about 135 degrees. 
However, Politze teaches said obtuse angle is between 90 and 180 degree (Col. 1, line 23-25), and optimization within prior art conditions is not patentable (MPEP 2144.05 Sec. II. A., In re Aller).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Politze to have said obtuse angle about 135 degrees for a better smoke detection. 

Claims 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Politze (US 6218950 B1), as applied to claim 11 above, in view of Yasuyuki (JP2001236575A).
Regarding claim 16, Politze teaches the method of claim 11, fails to teach wherein said first light source and said second light source produce generally the same wavelengths of light.
However, Yasuyuki teaches a smoke detector, wherein said first light source and said second light source produce generally the same wavelengths of light ([0005-0006]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the
effective filing date of the claimed invention to modify Politze by incorporating the teaching of Yasuyuki to have said first light source and said second light source produce generally the same wavelengths of light. Doing so would simplify the method.

Regarding claim 17, Politze teaches the method of claim 16, wherein said wavelengths of light are in the infrared (IR) spectrum (Col. 1, line 18-20).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED DOUMBIA whose telephone number is (571)272-8266. The examiner can normally be reached M-F 8:30-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED DOUMBIA/Examiner, Art Unit 2877                                                                                                                                                                                                        
/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877